DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-14, 22, 24-29, AND 31-35 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Ross Viguet on 03/03/2022.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, has been presented to the applicant for consideration.

EXAMINER’S AMENDMENT
Please amen the independent claims 1, 8, 22, and 29 as follows
Amended claims

1. (Currently Amended) A method of wireless communication at a user equipment (UE), comprising: 

detecting a first failure instance of the first SUCI calculation, wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to the triggering the first SUCI calculation; 
removing the first RAT from a RAT priority list upon the detecting the first failure instance of the first SUCI calculation; and 
triggering a second registration procedure to register the UE in a second wireless communication network associated with a second RAT upon the detecting the first failure instance of the first SUCI calculation[[.]], wherein the RAT priority list includes the second RAT.

8. (Currently Amended) An apparatus configured for wireless communication, comprising: 
means for triggering a first subscription concealed identifier (SUCI) calculation associated with a first registration procedure to register the apparatus in a first wireless communication network associated with a first radio access technology (RAT); 
means for detecting a first failure instance of the first SUCI calculation, wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to triggering the first SUCI calculation; 
means for removing the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation; and 
, wherein the RAT priority list includes the second RAT.

22. (Currently Amended) An apparatus configured for wireless communication, the apparatus comprising: 
at least one processor; and 
a memory comprising instructions, 201035 Response to Final OA 24 Feb 2022.docx-4-Application No. 16/938,431Docket No.: QLXX.P1426US/1001129546 Reply to Final Office Action of January 26, 2022 
Under AFCP 2.0 Program wherein the at least one processor is configured to execute the instructions and cause the apparatus to: 
trigger a first subscription concealed identifier (SUCI) calculation associated with a first registration procedure to register the apparatus in a first wireless communication network associated with a first radio access technology (RAT); 
detect a first failure instance of the first SUCI calculation, wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to triggering the first SUCI calculation; 
remove the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation; and 
trigger a second registration procedure to register the apparatus in a second wireless communication network associated with a second RAT upon , wherein the RAT priority list includes the second RAT.

29. (Currently Amended) A user equipment (UE) comprising: 
at least one processor; 
a transceiver; and 
a memory comprising instructions, wherein the at least one processor is configured to execute the instructions and cause the UE to: 
transmit a first registration message, by the transceiver via a first radio access technology (RAT), from the UE to a first wireless communication network as part of a first registration procedure to register the UE in the first wireless communication network associated with the first RAT; 
trigger a first subscription concealed identifier (SUCI) calculation associated with the first registration procedure to register the UE in the first wireless communication network associated with the first RAT; 
detect a first failure instance of the first SUCI calculation, wherein the first failure instance of the first SUCI calculation comprises a SUCI calculation failure detected first in time with respect to triggering the first SUCI calculation; 201035 Response to Final OA 24 Feb 2022.docx-6-Application No. 16/938,431Docket No.: QLXX.P1426US/1001129546 Reply to Final Office Action of January 26, 2022 Under AFCP 2.0 Program 
remove the first RAT from a RAT priority list upon detecting the first failure instance of the first SUCI calculation; and 
transmit a second registration message, by the transceiver via a second RAT, from the UE to a second wireless communication network as part of a second registration procedure to register the UE in the second wireless , wherein the RAT priority list includes the second RAT.

END of Amended Claims

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, the prior art of record does not teach or suggest “removing the first RAT from a RAT priority list upon the detecting the first failure instance of the first SUCI calculation,"  in combination with the other limitations of claim 1.  Therefore, independent claim 1 Is allowed. Independent claims 8, 22, and 29 are allows for the same reason of allowing claim 1. Dependent Claims 3-7, 10-14, 24-28, and 31-35 depend from a respective one of independent claims 1, 8, 22, and 29, and therefore, inherit every element of the claim from which they depend. Accordingly, dependent claims 3-7, 10-14, 24-28, and 31-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644